Citation Nr: 0516385	
Decision Date: 06/16/05    Archive Date: 06/27/05	

DOCKET NO.  04-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 17, 1943, to 
September 14, 1943.

A review of the record discloses that by rating decision 
dated in May 1955, the RO denied the veteran's claim for 
service connection for heart disease.  The veteran was 
notified of the decision by communication dated the same 
month.  A timely appeal was not filed.

In the June 2003 rating action on appeal, the RO determined 
the veteran had submitted new and material evidence with 
respect to his claim for service connection for a heart 
disability.  It then denied the claim on the merits following 
a de novo review of the record.  The requirement to submit 
new and material evidence to reopen a claim is a legal issue 
the Board is required to address on appeal despite the RO's 
June 2003 action.  See Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  In light of the Board's legal duty to 
determine whether the veteran has submitted new and material 
evidence to reopen the previously denied claim, the issue 
certified by the RO has been rephrased as noted on the title 
page.

In a communication dated in May 2005, the veteran's 
accredited representative asked that the case be advanced on 
the Board's docket because of the veteran's advanced age.  In 
June 2005 it was determined that good and sufficient cause 
had been shown and the case has therefore been advanced on 
the Board's docket in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  By a rating decision dated in May 1955, the RO denied 
service connection for heart disease.  The veteran was 
notified of the decision and of his right to appeal, but a 
timely appeal was not filed.

2.  The evidence added to the record since the May 1955 
determination is cumulative of the evidence previously 
considered with regard to service connection for heart 
disease, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1955 that denied service 
connection for heart disease is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.202, 20.1103 (2004).

2.  The evidence received since the May 1955 rating decision 
is not new and material so as to reopen the claim of 
entitlement to service connection for heart disease.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for heart 
disease.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters.  The Board 
will then address the pertinent laws and regulations and 
their application to the evidence of record.

Duties to Notify and Assist.

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA), which was enacted on November 
9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA eliminated the former statutory requirement 
that a claim be well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  These are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are discussed 
below, the implementing regulations are also effective 
November 9, 2000.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

With regard to the claim to reopen based on the submission of 
new and material evidence, the Board notes that the 
provisions of 38 C.F.R. § 3.156(a), regarding new and 
material claims, and the second sentence of 38 C.F.R. 
§ 3.159(c), were amended, effective August 29, 2001.  These 
amendments are effective only as to claims received on or 
after August 29, 2001.  Since the veteran's claim to reopen 
was received in June 2002, the amendments are applicable to 
his claim and will be addressed below.

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist a claimant in the development of his claim 
does not apply unless and until the claim is reopened.  Once 
the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  As will 
be discussed below, the Board has determined that the claim 
in this case is not reopened.

With regard to the duty to notify, the VCAA requires VA 
notify a claimant of the information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the duties, 
VA is to specifically inform the claimant of what portion, if 
any, of the evidence is to be provided by him and what part, 
if any, VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).

In this case, the veteran was notified by communications 
dated in September 2002, October 2002, and May 2003 of the 
kinds of evidence that would support the claim, including 
medical reports and lay statements.  These communications not 
only informed him of the evidence already of record, but also 
notified the veteran of the additional evidence that was 
needed in this case.  In fact, in the October 2002 
communication the veteran was informed that he had not 
provided the correct mailing address for a Dr. Dobzyniak.  In 
the May 2003 communication he was informed that medical 
records from a Dr. Szloboda had not been received.  He was 
asked to contact the physician or he was asked to complete 
and return an enclosed form authorizing the release of 
information from the physician.  In the May 2003 letter he 
was asked to send information describing any additional 
evidence or the evidence itself.  This request essentially 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that notification has been provided to the 
veteran of the information and evidence not previously 
provided to VA that was necessary to substantiate his claim, 
and the various communications properly indicated what 
portion of the information and evidence was to be provided by 
the veteran and what portion VA would attempt to obtain on 
his behalf.  Based on the above, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in conjunction with his claim in 
connection with the VCAA.

With regard to the duty to assist, in general, the VCAA 
provides that VA shall make efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
finds that reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
The record contains VA and private treatment records.  In an 
October 2002 statement the veteran indicated that all the 
evidence that he could provide regarding doctors and 
hospitals from home and from wherever he received treatment 
had been sent to VA.  He provided a new address for Dr. 
Dobzyniak at that time.  Accordingly, the Board concludes 
that VA has fulfilled its duty to assist the veteran in this 
case.

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (quote) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Since VCAA notice was provided to the veteran prior 
to the initial RO adjudication denying the claim, the timing 
of the notice complies with the express requirements of the 
law as stated by the Court in Pelegrini.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).



Pertinent Laws and Regulations.

Service Connection in General.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, shows that the 
disability was incurred in service.  38 C.F.R. § 3.203(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be established for a chronic 
disease manifested to a compensable degree within the 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Heart disease is a chronic 
disease with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The United 
States Court of Appeals for the Federal Circuit has adopted 
the General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.206 (2004).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of that condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue which is material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
the claim.  

38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [VA] shall reopen a claim and 
review the former disposition of the claim."  Therefore, once 
an RO decision becomes final under Section 7105(c), absent 
the submission of new and material evidence, the claim cannot 
be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The Board notes that there has been a regulatory change with 
respect to new and material evidence that applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  The veteran filed his claim to reopen 
in June 2002, subsequent to this date.  Therefore, the new 
version of the law, set forth in the following paragraph, is 
applicable in the instant case.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant the claim. 

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove the merits of the 
claim as to each central element that was specified as a 
basis for the last final disallowance of the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after insuring that VA's 
statutory duty to assist the veteran in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzales v. West, 12 Vet. App. 321, 328 (1999).

If it has been determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after insuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.

The Old Evidence.

As noted above, the veteran's claim of entitlement to service 
connection for a heart disease was denied in a May 1955 RO 
rating decision.

Of record at the time of the rating decision were the 
veteran's service medical records.  They showed the veteran 
was hospitalized from June 19, 1943, to September 14, 1943, 
for neurasthenia of life-long duration.  One of the 
manifestations of the condition was listed as a "pounding" 
heart.

A progress note dated June 26, 1943, revealed the heart was 
"beating very forcefully rate 100.  Loud, roughened first 
sound."  It was stated there was no definite murmur.  No 
history of rheumatism was indicated.  

A chest X-ray study done in August 1943 showed the heart and 
lungs were essentially negative.  

In September 1943 the veteran was honorably discharged with a 
certificate of disability for discharge on account of 
"neurasthenia, severe, cause psychoneurosis, type 
undetermined."  No reference was made to organic heart 
disease.

Additional evidence considered at the time of the 1955 RO 
decision included a February 1955 statement from Joseph B. 
Conti, M.D.  It was indicated that current examination showed 
an accentuated second aortic sound, likely a mitral systolic 
and diastolic murmur.  The examination diagnosis was mitral 
stenosis.

Additional evidence of record at the time of the 1955 
decision included a report of a general medical examination 
accorded the veteran by VA in April 1955.  A diagnosis was 
made of organic heart disease.  As for etiology, a comment 
was made that there was "no history--probably rheumatic."

The May 1955 rating decision referred to the veteran being 
hospitalized in service for a primary condition of 
neurasthenia with a manifestation of heart complaints.  It 
was stated there was no evidence of organic heart disease in 
service.  Notation was made that a systolic murmur was 
regarded as functional in service.  There was no reference 
made to whether organic heart disease had preexisted service 
or been aggravated therein.  In this regard, the Board notes 
that the May 2004 informal hearing presentation on behalf of 
the veteran by the accredited representative is unfounded and 
without legal merit.

Additional Evidence.

The evidence submitted since the May 1955 rating action 
consists of treatment and evaluation for heart disease many 
years following the veteran's separation from service.  The 
evidence includes an April 1974 statement from Allan 
Dobzyniak, M.D., who stated that he first saw the veteran in 
October 1973 for a past medical history of angina and chronic 
rheumatic disease.  Notation was made of the presence of 
aortic stenotic murmur and a murmur of mitral insufficiency.  
No reference was made to the veteran's several months in 
active service in 1943.

Additional medical evidence includes private medical records 
indicating that the veteran underwent aortic valve 
replacement for rheumatic valvular disease in 1980 and 
coronary artery bypass graft surgery at the same time.  
Reference was also made to a myocardial infarction in 1975 
and pacemaker placement in 2001.

The additional evidence also includes a report of a VA heart 
examination accorded the veteran in December 2003.  The 
claims folder was reviewed by the examiner prior to the 
examination.  Notation was made that the service medical 
records showed no definitive cardiac diagnosis having been 
made.  Various tests and studies were conducted and the 
diagnoses were:  Coronary heart disease, status post coronary 
artery bypass surgery in 1980, stable angina; status post 
aortic valve replacement in 1980 for rheumatic valvular 
disease; and congestive heart failure by history.  It was the 
examiner's opinion that the various current heart conditions 
were "not likely related" to the neurasthenia noted in 
service.

In view of the foregoing, the Board finds that the recently 
received evidence, and the remaining evidence of record since 
the 1955 decision, considered in conjunction with the record 
as a whole, does not suggest that the veteran's current heart 
difficulties are related in any way to his active service of 
three months' duration in 1943.  The Board finds that the 
additional evidence is merely cumulative and does not relate 
to the basis for the prior final denial.  Additional evidence 
provides no finding suggesting that any chronic current heart 
disorder is related to service, or that cardiovascular 
disease was demonstrated within one year following separation 
from service.  In fact, there is no competent medical 
evidence establishing the presence of coronary artery disease 
for many years following service.  As such, the deficiency 
noted as the basis for the prior final denial remains 
unestablished.  There is no evidence suggesting that the 
veteran has heart disease, first documented many years after 
service, that is related in any way to service.  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for coronary 
artery disease is not reopened.

With regard to statements from the veteran himself that his 
current heart difficulties are related to service in some 
way, these comments cannot be accepted as competent evidence 
to the extent that they purport to establish medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and such evidence does not provide a basis on which 
to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court specifically 
stated:  "Lay assertions of medical causation...cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108."


ORDER

New and material evidence has not been submitted, and the 
claim for service connection for coronary artery disease 
remains denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


